DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley (20130171304).
Huntley teaches a method for facilitating food preparation, comprising: 
opening, using an electronic device having a graphical user interface (par. 0030), a digital application (par. 0019); 
creating, using the graphical user interface, a user profile with the digital application (par. 0021; user profile); 
selecting, using the graphical user interface, one or more grocery stores to be designated grocery stores (par. 0021 first 1-4; user update relative purchase from a grocery store); 
selecting, using the graphical user interface, a recipe for preparation by a user (par. 0021 menu of recipe; par. 0025); 
displaying, using the graphical user interface, a list of one or more ingredients required for preparation of the recipe (par. 0021 menu of recipe); 
selecting, using the graphical user interface in conjunction with the digital application, one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0021 request menu of recipe based on age of food) 
ordering, using the digital application, any items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0021; ordering relative store process; par. 0021 ordering relative food age; relative none needed, none ordered); and 
displaying, to the user, using the graphical user interface, the recipe (par. 0021).
The selecting the recipe further includes selecting the recipe from a list of available recipes (par. 0047). 
Further comprising: searching, using the graphical user interface, through the list of available recipes (par. 0047). 
Wherein the electronic device is selected from the group consisting of: a smart phone; a desktop computer; a laptop computer; and a tablet computer (par. 0030).
Wherein the displaying the recipe further includes reading, using a speaker, each step in preparing the recipe (par. 0031 audio instructions, par. 0054).
With respect to claim 10, a system for facilitating food preparation, comprising: 
an electronic device (par. 0030),
wherein the electronic device includes: a memory, a processor; and a graphical user interface having a display (par. 0030), 
and wherein the electronic device is configured to: open, using an electronic device having a graphical user interface, a digital application (par. 0020), 
create, using the processor, a user profile with the digital application using information input using the graphical user interface (par. 0020, 0021); 
receive a selection of one or more grocery stores to be designated grocery stores (par. 0021 first 1-4; user update relative purchase from a grocery store); 
receive a selection of a recipe for preparation by a user using the graphical user interface (par. 0020); display, using the graphical user interface, a list of one or more ingredients required for preparation of the recipe (par. 0021);
receive a selection of one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0020, 0021);
order any items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0021; ordering relative store process; par. 0021 ordering relative food age; relative none needed, none ordered);  
and display, to the user, using the graphical user interface, the recipe (par. 0021, 0031).
Wherein the receiving the selection of the recipe further includes receiving the selection of the recipe from a list of available recipes (par. 0047).
Wherein the electronic device is further configured to enable the user to search, using the graphical user interface, through the list of available recipes (par. 0047).
The electronic device is selected from the group consisting of: smart phone; a desktop computer; a laptop computer; a tablet computer; a smart watch, and a smart speaker (par. 0030).
The electronic device further includes a speaker configured to read each step in preparing the recipe (par. 0031 audio instructions, par. 0054).
Further comprising one or more remote servers (par. 0084).
Wherein the electronic device is coupled to the one or more remote servers (par. 0084).
Wherein one or more second electronic devices are coupled to the one or more remote servers (par. 0084).
Wherein the one or more servers are configured to send, to one or more grocery stores (par. 0021), a list of the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0021). 


Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringham et al. (20090083327).
Ringham teaches a method for facilitating food preparation, comprising: 
opening, using an electronic device (par. 0030 computer) having a graphical user interface (par. 0030), a digital application (par. 0022); 
creating (par. 0030 user manually enter, using the graphical user interface, a user profile with the digital application (par. 0022 add recipes; par. 0024 meal historically prepared; par. 0024 Favorites); 
selecting, using the graphical user interface, one or more grocery stores to be designated grocery stores (par. 0031; delivery store); 
selecting, using the graphical user interface, a recipe for preparation by a user (par. 0031); 
displaying, using the graphical user interface, a list of one or more ingredients required for preparation of the recipe (par. 0031); 
selecting, using the graphical user interface in conjunction with the digital application, one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0021) 
ordering, using the digital application, any items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031 send shopping list to delivery store); and 
displaying, to the user, using the graphical user interface, the recipe (par. 0034).
Wherein the ordering further includes ordering from one or more of the designated grocery stores (par. 0031).
The selecting the recipe further includes selecting the recipe from a list of available recipes (par. 0024). 
Further comprising: searching, using the graphical user interface, through the list of available recipes (par. 0024).
Wherein the electronic device is selected from the group consisting of: a smart phone; a desktop computer; a laptop computer; and a tablet computer (par. 0030).
Wherein the ordering further includes: selecting which store to purchase each item in the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031 delivery store).
Delivering, to the user, the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031).
Wherein the ordering further includes sending, to one or more grocery stores, a list of the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031).
With respect to claim 10, a system for facilitating food preparation, comprising: 
an electronic device (par. 0030),
wherein the electronic device includes: a memory, a processor; and a graphical user interface having a display (par. 0030), 
and wherein the electronic device is configured to: open, using an electronic device having a graphical user interface, a digital application (par. 0022), 
create, using the processor, a user profile with the digital application using information input using the graphical user interface (par. 0030 manually enter); 
receive a selection of one or more grocery stores to be designated grocery stores (par. 0031 delivery store); 
receive a selection of a recipe for preparation by a user using the graphical user interface (par. 0031); display, using the graphical user interface, a list of one or more ingredients required for preparation of the recipe (par. 0031);
receive a selection of one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031);
order any items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031); 
and display, to the user, using the graphical user interface, the recipe (par. 0035).
Wherein the ordering further includes ordering from one or more of the designated grocery stores (par. 0031; delivery store).
Wherein the receiving the selection of the recipe further includes receiving the selection of the recipe from a list of available recipes (par. 0022).
Wherein the electronic device is further configured to enable the user to search, using the graphical user interface, through the list of available recipes (par. 0030).
The electronic device is selected from the group consisting of: smart phone; a desktop computer; a laptop computer; a tablet computer; a smart watch, and a smart speaker (par. 0030).
The electronic device is further configured to receive a selection of which store to purchase each item in the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031 delivery store).
Further comprising one or more remote servers (par. 0030).
Wherein the electronic device is coupled to the one or more remote servers (par. 0030).
Wherein one or more second electronic devices are coupled to the one or more remote servers (par. 0031; mobile, cellular device).
Wherein the one or more servers are configured to send, to one or more grocery stores, a list of the items selected from the one or more items in the list of the one or more ingredients required for preparation of the recipe (par. 0031). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792